                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 NED SPRAGLING, II,                             )   CASE NO.: 5:18-CV-01969
                                                )
        Plaintiff,                              )   JUDGE: JOHN R. ADAMS
                                                )
 vs.                                            )   MOTION TO DISMISS OF
                                                )   DEFENDANTS AKRON PUBLIC
 AKRON PUBLIC SCHOOLS, et al.,                  )   SCHOOLS, DAVID W. JAMES, AND
                                                )   RICKY POWERS
        Defendants                              )

       Now come Defendants, Akron Public Schools, David W. James, and Ricky Powers (“APS

Defendants”), by and through counsel, and hereby move this Honorable Court to dismiss with

prejudice the claims asserted against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Plaintiff’s Complaint is barred by the two-year statute of limitations applicable to

claims brought under 42 U.S.C. §1983 and Title IX and under state law for the intentional infliction

of emotional distress and negligent, wanton, and reckless claims. As more fully set forth in the

memorandum attached hereto, Plaintiff’s claims are time barred by the statute of limitations and

should be dismissed by this Honorable Court.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              /s/Terence L. Williams
                                              JOHN T. MCLANDRICH (0021494)
                                              TERENCE L. WILLIAMS (0081363)
                                              100 Franklin’s Row
                                              34305 Solon Road
                                              Cleveland, OH 44139
                                              (440) 248-7906
                                              (440) 248-8861 – Fax
                                              Email: jmclandrich@mrrlaw.com
                                                       twilliams@mrrlaw.com
Counsel for Defendants Akron Public Schools,
David W. James, and Ricky Powers




  2
                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2018, a copy of the foregoing Motion to Dismiss of

Defendants Akron Public Schools, David W. James and Ricky Powers was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                /s/Terence L. Williams
                                                JOHN T. MCLANDRICH (0021494)
                                                TERENCE L. WILLIAMS (0081363)

                                                Counsel for Defendants Akron Public Schools,
                                                David W. James, and Ricky Powers




                                                    3
                                MEMORANDUM IN SUPPORT
I.   INTRODUCTION AND FACTS

       The present case arises out of the sexual assault of Plaintiff by Defendant Cross when he

was a minor and alleged failure of the APS Defendants and other Defendants to take actions to

report and/or end the alleged sexual abuse.

       Plaintiff alleges that from 2009 until 2012, Defendant Laura Cross began grooming

Plaintiff for a sexual relationship. (See Plaintiff’s Complaint, ¶¶17-23). Plaintiff claims that the

APS Defendants ignored the alleged inappropriate behavior and allowed Defendant Cross to

maintain the inappropriate relationship with Plaintiff. (Id. at ¶¶24-27). Plaintiff alleges that when

he began his freshman year at Bechtel High School, he commenced a sexual relationship with

Defendant Cross and that the APS Defendants did nothing in response to that relationship. (Id. at

¶¶28-40). Critically, Plaintiff alleges that the sexual relationship began after he turned fifteen on

September 7, 2012. (Id. at ¶28). Therefore, Plaintiff would have turned 18, the age of majority,

on September 7, 2015. (O.R.C. §3109.01).

       As a result of these allegations, Plaintiff alleges the following claims: (1) violation of Title

IX, 20 U.S.C. §1681, et seq. against Defendant APS; (2) violation of 42 U.S.C. §1983 against

Defendant Powers; (3) violation of 42 U.S.C. §1983 against Defendant APS and Defendant James;

(4) intentional infliction of emotional distress against the APS Defendants; and (5) negligent,

wanton, and reckless conduct against the APS Defendants. As discussed below, due to the date of

accrual of Plaintiff’s claims against the APS Defendants, his age of majority and the filing date of

this Complaint, each of his claims are barred by the statute of limitations and the APS Defendants

are entitled to judgment as a matter of law.




                                                  4
II.    LAW AND ARGUMENT

      A. Standard for Deciding a Motion to Dismiss

         When analyzing a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), a court must decide whether the moving defendant has shown that the plaintiff

can prove no set of facts entitling the plaintiff to relief. Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct.

99, 2 L.Ed.2d 80 (1957). A court will dismiss a complaint for failure to state a claim "only if it is

clear that no relief could be granted under any set of facts that could be proved consistent with the

allegations." Hishon v. King & Spalding, 467 U.S. 69, 104 S.Ct. 2229, 81 L.Ed.2d 59 (1984). In

making this determination, a court "must construe the complaint in the light most favorable to the

plaintiff, accept all of the complaint's factual allegations as true, and determine whether the plaintiff

undoubtedly can prove no set of facts in support of his claim that would entitle him to relief." Ziegler

v. IBP Hog Market, Inc., 249 F.3d 509, 512 (6th Cir.2001).

      B. Plaintiff’s Claims Against the APS Defendants are Barred by the Statute of
         Limitations for Claims under Title IX and §1983.

         The relevant statute of limitations for §1983 actions arising in the State of Ohio is two

years from the time the claim accrued. Browning v. Pendleton, 869 F.2d 989 (6th Cir. 1989).

Further, the relevant statute of limitations for claims arising under Title IX is also two years.

Adams v. Ohio University, 300 F. Supp.3d 983, 996 (S.D. 2018); citing Lillard v. Shelby Cty. Bd.

of Educ., 76 F.3d 716, 729 (6th Cir. 1996) (the relevant statute of limitations for Title IX actions is

the limitations period applicable to personal injury actions); R.C. 2305.10 (personal injury actions

in Ohio are governed by two year statute of limitations).

         Plaintiff’s causes of action accrued at the time of the assault, and the two year statute of

limitations began to run on the date he reached the age of majority. A minor, who is the victim of

sexual abuse has two years from the date he or she reaches the age of majority to bring claims


                                                    5
against an employer of the perpetrator when the victim knew the identity of the perpetrator, knew

the employer of the perpetrator, and was fully aware of the fact that the battery occurred. Doe v.

Archdiocese of Cincinnati, 109 Ohio St.3d 491 (2006). Therefore, the two year statute of

limitations began to run when Plaintiff reached the age of majority, his 18th birthday (September

7, 2015).

       Plaintiff’s Complaint alleges that the proper statute of limitations is the twelve year statute

of limitations set forth under R.C. 2305.111(C). However, the Northern District Court of Ohio

rejected this very argument in Fudge v. Watson, N.D. Eastern Division 4:12CV2428, 2013 WL

496017 (N.D. Ohio 2013), a copy of which is attached. In rejecting this argument, the Fudge court

quoted the United States Supreme Court:

       Recognizing the problems inherent in the case-by-case approach, we determined
       that 42 U.S.C. §1988 requires courts to borrow and apply to all §1983 claims the
       one most analogous state statute of limitations. We concluded, based upon the
       legislative history of §1983 and the wide array of claims now embraced by that
       provision, that §1983 “confer[s] a general remedy for injuries to personal rights.”
       Because “§1983 claims are best characterized as personal injury actions” we
       held that a State’s personal injury statute of limitations should be applied to
       all §1983 claims.

Id. at *4. (Internal citations omitted) (Emphasis in original). Therefore, the Fudge court held the

two year statute of limitations governed the §1983 civil rights claims brought by the plaintiffs and

not the statute of limitations set forth in R.C. 2305.111(C). As previously noted, the 6th Circuit

has held the statute of limitations for Title IX is the same as for §1983 claims.

       Based on the above, Plaintiff’s claims under §1983 and Title IX are time barred. Plaintiff

reached the age of majority on his eighteenth birthday, September 7, 2015. Thus, Plaintiff had

until September 7, 2017 to file his Complaint. However, Plaintiff did not file his Complaint against

the APS Defendants until August 27, 2018, almost a full year after the statute of limitations ran.




                                                  6
As a result, Plaintiff’s §1983 and Title IX claims against the APS Defendants fail as a matter of

law.

   C. Plaintiff’s Claims Against the APS Defendants are Barred by the Statute of
      Limitations Under R.C. §2744.04.

       Revised Code §2744.04 provides the applicable statute of limitations governing actions

against political subdivisions. It states as follow:

       (A) An action against a political subdivision to recover damages for injury, death or loss to
           persons or property allegedly caused by any act or omission in connection with a
           governmental or proprietary function, whether brought as an original action, cross-
           claim, counterclaim, third-party claim, or claim for subrogation, shall be brought within
           two years after the cause of action accrues […]. The period of limitation contained in
           this division shall be tolled pursuant to section 2305.16 of the Revised Code. This
           division applies to actions brought against political subdivisions by all person,
           governmental entities, and the state.

Moreover, the statute of limitations under R.C. §2744.04 applies to employees of political

subdivisions, even for a claim of intentional infliction of emotional distress. Gnezda v. City of

North Royalton, 2004-Ohio-1678, ¶15 (explaining that two-year statute of limitations under

section 2744.04(A) applies because special provision governing the statute of limitations in tort

cases against political subdivisions prevails over the general statutes of limitations contained in

Ohio Revised Code Chapter 2305). Thus, the statute of limitations applicable to Plaintiff’s claims

against the APS Defendants for both intentional infliction of emotional distress and negligence,

wanton and reckless conduct is two years.

       Here, the statute tolled under R.C. §2305.16 until Plaintiff reached the age of majority.

However, Plaintiff’s eighteenth birthday was September 7, 2015. He filed his Complaint on

August 27, 2018, more than two years after reaching the age of majority.

       As a result, Plaintiff’s claims for intentional infliction of emotional distress and negligence,

wanton and reckless conduct fail as a matter of law and should be dismissed with prejudice as to

the APS Defendants.

                                                  7
III. CONCLUSION

         Plaintiff’s claims arise from the sexual abuse involving Defendant Cross and the alleged

failure of the APS Defendants, and other Defendants, to report and/or take actions to stop that

alleged abuse. However, each of Plaintiff’s claims are subject to a two year statute of limitations.

Each of the claims as alleged accrued at the time the assault occurred or alleged failure to report

and the statute of limitations began to run on the day Plaintiff reached the age of majority, his

eighteenth birthday (September 7, 2015). Therefore, Plaintiff was required to bring his claims by

September 7, 2017. Plaintiff filed his Complaint on August 27, 2018, well outside the two year

statute of limitations. As a result, Plaintiff’s claims are time barred and each of his claims against

the APS Defendants should be dismissed.

         WHEREFORE, as a matter of law, Defendants, Akron Public Schools, David W. James,

and Ricky Powers, respectfully move this Court to issue an ORDER dismissing Plaintiff’s claims

with prejudice.




TRID-180263/Ds Motion to Dismiss




                                                  8
